 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9
10   LAURA GUARDADO,                 ) Case No. CV 17-8606-JPR
                                     )
11                     Plaintiff,    )         JUDGMENT
                                     )
12             v.                    )
                                     )
13   NANCY A. BERRYHILL, Acting      )
     Commissioner of Social          )
14   Security,                       )
                                     )
15                     Defendant.    )
                                     )
16
17        For the reasons set forth in the accompanying Memorandum
18   Decision and Order, it is ADJUDGED that (1) Plaintiff’s request
19   for an order remanding the case for further proceedings is
20   GRANTED; (2) the Commissioner’s request for an order affirming
21   her final decision and dismissing the action is DENIED; and (3)
22   judgment is entered remanding the matter for further
23   administrative action consistent with the Memorandum Decision and
24   Order.
25
26   DATED: January 24, 2019         ______________________________
                                     JEAN ROSENBLUTH
27                                   U.S. MAGISTRATE JUDGE
28
